Citation Nr: 0941868	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-11 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an initial disability evaluation in excess 
of 20 percent for diabetes mellitus.

4.  Entitlement to an initial disability rating in excess of 
10 percent for coronary artery disease.

5.  Entitlement to an initial disability rating in excess of 
10 percent for status post arteritic ischemic optic 
neuropathy (AION) of the right eye from September 5, 2002, to 
September 26, 2005, and in excess of 30 percent from 
September 27, 2005. 

6.  Entitlement to an initial compensable disability rating 
for status post right 4th metacarpal fracture.

7.  Entitlement to an initial disability rating for 
peripheral neuropathy of the right lower extremity in excess 
of 10 percent prior to April 7, 2009, and in excess of 20 
percent from April 7, 2009.

8.  Entitlement to an initial disability rating for 
peripheral neuropathy of the left lower extremity in excess 
of 10 percent prior to April 7, 2009, and in excess of 20 
percent from April 7, 2009.

9.  Entitlement to an initial compensable disability 
evaluation for peripheral vascular disease of the right lower 
extremity.

10.  Entitlement to an initial compensable disability 
evaluation for peripheral vascular disease of the left lower 
extremity.

11.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that denied entitlement to service connection for 
a right knee disability and a back disability.  The RO 
granted entitlement to service connection for diabetes 
mellitus, type II, evaluated as 20 percent disabling; 
coronary artery disease, evaluated as 10 percent disabling; 
status post AION of the right eye, evaluated as 
noncompensable; status post right 4th metacarpal fracture, 
evaluated as noncompensable; peripheral neuropathy of the 
right lower extremity, evaluated as 10 percent disabling; 
peripheral neuropathy of the left lower extremity, evaluated 
as 10 percent disabling; and peripheral vascular disease of 
the right lower extremity and of the left lower extremity, 
each evaluated as noncompensable.    

The Veteran moved to Arkansas in October 2005, and his claims 
file was subsequently transferred to the RO in Little Rock, 
Arkansas.

In May 2007, the Veteran appeared at the RO for a 
videoconference Board hearing conducted by the undersigned 
Veterans Law Judge located in Washington, D.C. The transcript 
of that hearing has been associated with the claims file.  
The appeal was remanded to the RO in January 2008 and has 
been returned to the Board.  The Board is satisfied that 
there has been substantial compliance with the remand 
directives with regard to the issues decided herein and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).  

During the pending appeal a rating decision in January 2006 
assigned a 10 percent rating from September 5, 2002, and a 30 
percent rating from September 27, 2005, for status post AION 
of the right eye.  In a July 2009 rating decision the RO 
assigned 20 percent ratings for peripheral neuropathy of the 
left lower extremity and of the right lower extremity, each 
effective in April 2009.  As those ratings are less than the 
maximum available rating, the issues remains on appeal.  AB 
v. Brown, 6 Vet. App. 35 (1993).


The Board notes that the record reasonably raises the 
question of whether the Veteran is unemployable due to his 
service-connected disabilities.  The issue of whether 
entitlement to TDIU is warranted as a result of that 
disability is part and parcel of the increased rating claim.  
Rice v. Shinseki, 22 Vet. App.  447 (2009).  Thus, the issues 
are as noted on the title page. 

The issues of entitlement to service connection for a right 
knee disability and for a low back disability; an initial 
rating in excess of 10 percent for coronary artery disease; 
and an initial rating in excess of 10 percent for status post 
AION of the right eye from September 5, 2002, to September 
26, 2005, and in excess of 30 percent from September 27, 
2005; and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires a restricted 
diet, previously required insulin but now is treated with an 
oral hypoglycemic agent, and does not require regulation of 
activities.

2.  Residuals of the status post right 4th metacarpal 
fracture are manifested by subjective complaints of pain and 
mild tenderness with objective evidence of mild angular 
deformity, normal range of motion and a normal grip.  
Evidence of a disability consistent with amputation has not 
been shown.  

3.  The Veteran's peripheral neuropathy of the right lower 
extremity has been productive of a disability picture 
consistent with no more than mild incomplete paralysis of the 
sciatic nerve prior to April 7, 2009; and no more than 
moderate incomplete paralysis of the sciatic nerve from April 
7, 2009.

4.  The Veteran's peripheral neuropathy of the left lower 
extremity has been productive of a disability picture 
consistent with no more than mild incomplete paralysis of the 
sciatic nerve prior to April 7, 2009; and no more than 
moderate incomplete paralysis of the sciatic nerve from April 
7, 2009.

5.  The Veteran's peripheral vascular disease of the right 
lower extremity was first shown as not productive of 
claudication and diminished peripheral pulses or 
ankle/brachial index of 0.9 or less was not shown.  On 
examination in April 2009, the Veteran reported claudication 
on walking between 25 to 100 yards, but atrophic changes or 
an ankle/brachial index of 0.7 or less is not shown.  

6.  The Veteran's peripheral vascular disease of the left 
lower extremity was first shown as not productive of 
claudication and diminished peripheral pulses or 
ankle/brachial index of 0.9 or less was not shown.  On 
examination in April 2009, the Veteran reported claudication 
on walking between 25 to 100 yards, but atrophic changes or 
an ankle/brachial index of 0.7 or less is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for diabetes mellitus, type II due to herbicide 
exposure, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.119, Diagnostic 
Code (DC) 7913 (2009).

2.  The criteria for a compensable disability rating for 
residuals of the right (major) 4th metacarpal fracture have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.71a, DCs 5227, 5230 (2009).

3.  The criteria for an initial disability rating for 
peripheral neuropathy of the right lower extremity in excess 
of 10 percent from November 24, 2003, to April 6, 2009, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 3.102, Part 4, § 4.124a, DC 8620 (2009).

4.  The criteria for an initial disability rating for 
peripheral neuropathy of the right lower extremity in excess 
of 20 percent from April 7, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 
Part 4, § 4.124a, DC 8620 (2009).

5.  The criteria for an initial disability rating for 
peripheral neuropathy of the left lower extremity in excess 
of 10 percent from November 24, 2003, to April 6, 2009, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 3.102, Part 4, § 4.124a, DC 8620 (2009).

6.  The criteria for an initial disability rating for 
peripheral neuropathy of the left lower extremity in excess 
of 20 percent from April 7, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 
Part 4, § 4.124a, DC 8620 (2009).

7.  The criteria for an initial compensable disability rating 
for peripheral vascular disease of the right lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 3.102, Part 4, § 4.104; DC 7114 (2009).

8.  The criteria for an initial compensable disability rating 
for peripheral vascular disease of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 3.102, Part 4, § 4.104; DC 7114 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that any notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claims for 
service connection were granted and initial ratings assigned.  
He was provided notice how to appeal those decisions, and he 
did so.  He was provided a statement of the case that advised 
him of the applicable law and criteria required for a higher 
rating.  Although he was not provided pre-adjudicatory notice 
that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, he was assigned 
effective dates the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  
The Social Security Administration (SSA) advised in March 
2008 that after exhaustive and comprehensive searches, they 
were not able to locate medical records and further efforts 
would be futile.  In a February 2009 letter the Veteran was 
notified that SSA records were not available.   

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Pertinent legal criteria for disability evaluations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3.

Diabetes mellitus, type II

The Veteran seeks an increased rating for diabetes mellitus 
which he asserts is worse than reflected by the assigned 
initial rating.  Diabetes mellitus was not shown in service.  
However, the Veteran served in-country in Vietnam and on the 
basis of presumption due to Agent Orange exposure and the 
subsequent development of diabetes mellitus, type II to a 
compensable degree, entitlement to service connection was 
granted in July 2004.  A 20 percent evaluation was assigned 
based on treatment records and examination results that 
showed the required use of insulin and a restricted diet to 
control the diabetes.  

The Veteran's diabetes mellitus, type II due to herbicide 
exposure is currently rated under 38 C.F.R. § 4.119, DC 7913, 
as 20 percent disabling.  Under DC 7913, a 20 percent 
evaluation is assigned for diabetes mellitus requiring 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  A 40 percent evaluation is warranted 
for the requirement of insulin, a restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119, DC 7913.  Any 
noncompensable complications associated with diabetes 
mellitus are considered to be part of the diabetic process 
under DC 7913.   See Id., at Note (1). 

At a VA outpatient appointment in November 2003 to establish 
care with VA the Veteran related that he was on insulin for a 
few years but was not checking his sugars and just took 
insulin when he thought he needed it.  He had gastric bypass 
surgery three to four years earlier.  

At a VA examination in November 2003, the Veteran related 
onset of diabetes 16 years earlier.  His history noted that 
he had been hospitalized for ketoacidosis two to three times 
and had one fainting spell.  He was on insulin and a 
restricted diet.  He walked six to eight miles a day.  He 
stated that he had a 50 percent loss of strength.  He saw his 
diabetic care provider at least once a year.  The diagnosis 
was diabetes mellitus with coronary artery disease, likely 
associated with his diabetes mellitus.  He also had early 
peripheral vascular disease but no intermittent claudication.  
He had profound peripheral neuropathy and did do visual 
walking.  He had marked complications from his diabetes but 
was much improved since his almost 300 pound weight reduction 
post gastric bypass surgery. 

A VA outpatient treatment record dated in September 2005 
noted that the Veteran was no longer taking medication for 
diabetes.  In November 2005 it was noted that the Veteran had 
been on insulin but was not on any hypoglycemic agents at 
that time.  In May 2006 at a visit for an unrelated disorder 
the Veteran mentioned that his leisure and recreation 
activities included gardening.  There were no oral diabetes 
medications listed in his medication profile and he had 
normal blood sugar.  In August 2006, the Veteran stated that 
he had not taken insulin since his intestinal by-pass 
surgery.  He also stated that his blood sugars had been 
elevated.  On review in October 2006, a physician noted that 
upon review of laboratory tests, the Veteran had consistently 
normal HgA1c.  It was questioned whether his home monitoring 
device was inaccurate.  

The Veteran testified in May 2007 that he had to regulate 
some of his activities because of some of the residual 
effects or disabilities that were caused by his diabetes, 
namely, his peripheral neuropathy and his heart.  He could 
not stay on his feet for longer than 20 minutes and could 
only walk a short distance.  He testified that he could do 
almost nothing without having to worry about hurting himself.  

A December 2007 VA outpatient treatment record showed that 
the Veteran was taking glipizide 5 mg daily and needed to be 
picked back up and get a new testing monitor and supplies.  

The report of an April 2009 VA examination indicates that the 
Veteran remained on a diabetic diet and took glipizide 5 mg. 
daily.  He did not require insulin.  He was encouraged to 
stay as active as he could and his activities were not 
regulated.  He had not been hospitalized in the past year for 
his diabetes.  He was not having any hypoglycemia and had not 
been in ketoacidosis.  He saw his diabetic doctor for follow-
up approximately every four months.  His weight had been 
fairly stable over the last year and had not changed 
significantly, either upward or downward.  His overall 
strength had not changed significantly in the past year.  His 
symptoms consist of occasional fatigue.  His main symptoms 
were related to the diabetic peripheral neuropathy that he 
had in his lower extremities.  The Veteran complained of 
burning, numbness, tingling, and loss of sensation over his 
feet which interfered with his being able to walk very much.  
He took medication for his neuropathy.  The examiner 
commented that the only functional impairment from his 
diabetes at that time related to his peripheral neuropathy.  
His physical activities were restricted as the result of his 
peripheral neuropathy in that he could not do very much 
walking.   

Upon careful review of all the evidence of this case, the 
Board finds that entitlement to an initial rating in excess 
of 20 percent for diabetes mellitus, type II is not 
established.

Although the November 2003 VA examination report shows that 
the Veteran required insulin, the medical records indicate 
that from September 2005 he was no longer on insulin or other 
oral hypoglycemic medication until approximately December 
2007 when glibyrizide was prescribed.  The medical records do 
not show that the Veteran is currently prescribed insulin.  
There is no indication in the November 2003 or the April 2009 
VA examination report that the Veteran's activities are 
regulated due to his diabetes.  Instead, it appears that the 
Veteran's activities are restricted because of his service-
connected peripheral neuropathy of the lower extremities.  
There is no competent medical opinion suggesting that the 
Veteran's diabetes mellitus standing alone results in a 
medical need to avoid strenuous occupational or recreational 
activity.  "Regulation of activities" is defined by 
Diagnostic Code 7913 as the "avoidance of strenuous 
occupational and recreational activities."  Medical evidence 
is required to show that occupational and recreational 
activities have been restricted.  See Camacho v. Nicholson, 
21 Vet. App. 360, 363- 4 (2007).  Furthermore, as the Veteran 
is already in receipt of compensation for his service-
connected peripheral neuropathy of the lower extremities (10 
percent for each extremity), awarding the Veteran a higher 
rating for his diabetes based on restriction of activities 
would result in compensating the Veteran twice for the same 
symptoms which is not permitted pursuant to the rule against 
pyramiding under 38 C.F.R. § 4.14.

As stated earlier, a rating of 40 percent under DC 7913 
requires evidence of required insulin, restricted diet and 
regulation of activities.  Although the Veteran's diabetes 
mellitus was treated with insulin and restricted diet during 
the period on appeal, regulation of his activities due to his 
diabetes alone was not shown.  The evidence shows that from 
September 2005 the Veteran was not on insulin.  Thus, a 
disability rating greater than 20 percent under DC 7913 is 
not warranted at any time during the period on appeal.

In sum, the preponderance of the evidence is against an 
initial rating in excess of 20 percent for the Veteran's 
diabetes mellitus, type II.  The manifestations exhibited by 
the Veteran as presented in the evidence submitted in support 
of his request are appropriately evaluated with the current 
rating.  In denying the claim, the Board has considered all 
the evidence during the period under review and finds no 
basis for assignment of staged ratings.  Fenderson, 12 Vet. 
App. at 119.  The Board finds the preponderance of the 
credible evidence demonstrates that since September 5, 2002, 
the Veteran's diabetes mellitus has consistently warranted no 
more than a 20 percent rating.  As the preponderance of the 
evidence is against the claim for an initial rating in excess 
of 20 percent, the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Status post right 4th metacarpal fracture

The Veteran asserts that a compensable rating is warranted 
for his service-connected right finger disability.  

A July 2004 rating decision granted service connection for 
status post right 4th metacarpal fracture evaluated as 
noncompensable effective in September 2003.  The RO assigned 
a zero percent rating under DC 5299-5230.  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27.  
When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: the first two digits 
will be selected from that part of the schedule most closely 
identifying the part, or system of the body involved and the 
last two digits will be "99" for all unlisted conditions.  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  38 C.F.R. §§ 4.20, 4.27.

DC 5230 applies to any limitation of motion of the ring (4th) 
or little finger (5th), and warrants a noncompensable rating 
for both the dominant and nondominant hand.  38 C.F.R. § 
4.71a, DC 5230.  

Diagnostic Codes 5224 through 5227 pertain to unfavorable and 
favorable ankylosis of individual digits.  These diagnostic 
codes require consideration of whether evaluation as 
amputation is warranted and whether additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  38 C.F.R. 
§ 4.71a, DC's 5224 through 5227.

Service treatment records show that the Veteran is right-hand 
dominant.  In March 1968 he had a displaced mid-shaft 
fracture of the 4th metacarpal of the right hand which was 
treated with an open reduction.  In May 1968, he had no 
complaints and the cast was off.  No further protection was 
needed.  At his separation examination in October 1969, no 
abnormality of the right 4th metacarpal was shown.    

On VA examination in November 2003, the Veteran related he 
was unemployed.  He last worked approximately 15 years 
earlier and had not worked since then because of an apparent 
right knee injury.  The Veteran related having slight 
residual soreness in the area of the fracture especially with 
cold weather and a slight problem when pushing with the 
outstretched hand.  He was able to perform a full grip but 
there was some weakness of his grip strength.  He had full 
extension and flexion of all digits of the hand including the 
ring finger.  The fourth metacarpal phalangeal joint 
demonstrated full extension with flexion to 90 degrees 
(bilaterally).  His grip strength was measured.  The 
diagnosis was a healed fracture of the right fourth 
metacarpal.  There was a suggestion of very slight malunion 
with the fracture healing with an angular deformity with 
dorsal bowing of the fracture.  There did not appear to be 
any significant loss of function of the digits of the hand 
including the fourth finger.  He had some slight residual 
discomfort especially with weather changes and demonstrated a 
slight degree of residual weakness of grip strength.  He had 
no evidence of a major disability and had only very slight 
functional impairment related to gripping with the right hand 
or pushing with the outstretched hand.  His impairment was on 
the basis of pain and weakness with a very slight structural 
deformity.  There was no indication of instability or 
incoordination.  Fatigability was not an issue.  

VA x-rays of the right hand in November 2003 show a mild 
healed post-fracture deformity mid-shaft right fourth 
metacarpal with mild palmar angulation.  The right hand and 
wrist was otherwise within normal limits.

When seen at a VA outpatient clinic in February 2004 to 
establish contact with a primary care provider, findings 
pertaining to a right finger disability were not shown.  

The Veteran testified in May 2007 that he had arthritis now 
and he could not squeeze his right 4th finger as much because 
it hurt all the time and affected the use of his hand.  In 
February 2009 the Veteran wrote that his right hand did not 
have much power and had gout and arthritis.  

On a VA examination in April 2009 the Veteran related that he 
did have occasional pain in cold weather or with weather 
changes.  There was no real functional loss.  When lifting 
things sometimes it caused a pain but there was no 
limitation, no effect on his daily activities or occupation, 
and repetitive use did not cause any symptoms.  Examination 
revealed mild tenderness over the metacarpal with a slight 
bony exostosis.  Range of motion was normal.  He could touch 
the fourth finger to the palmar crease and with three 
repetitions there was no loss in range of motion due to pain, 
fatigue, weakness, or incoordination.  His grip with the 
right hand was normal.  The diagnosis was residuals of 
metacarpal fracture of right fourth finger.

An April 2009 VA x-ray of the right hand revealed 
mineralization was normal.  Bones and joints were 
unremarkable with no evidence of joint erosions or cyst 
formation.  The impression was a normal hand.  

Upon careful review of all the evidence of this case, the 
Board finds that entitlement to an initial compensable rating 
for status post right 4th metacarpal fracture is not 
established.

As noted above, the Veteran's service-connected 4th finger of 
the right hand is rated under DC 5230, based upon limitation 
of motion.  Under DC 5230 the only schedular rating provided 
is a noncompensable rating for any degree of limitation of 
motion, whether it affects the minor or the major hand.  
Thus, a compensable evaluation is not available based on 
limitation of motion.  

Ankylosis of the right 4th finger is not shown.  However, 
even if the right 4th finger were ankylosed, a compensable 
evaluation is not available for ankylosis.  Under DC 5227, a 
noncompensable evaluation is warranted for favorable or 
unfavorable ankylosis of the ring finger.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227.

Although the Veteran testified that his right 4th finger had 
arthritis, VA x-rays in April 2009 did not establish findings 
of arthritis.  

As the Veteran had only very slight functional impairment of 
his right 4th finger on examination in November 2003 and no 
real functional loss shown on examination in April 2009, the 
evidence does not show that evaluation as amputation is 
warranted.  On examination in November 2003 there was full 
extension and flexion of all digits of the hand with no 
significant loss of function of the digits of the hand.  
Although the Veteran testified that his right 4th finger 
affected the use of his hand and stated in February 2009 that 
his hand did not have much power, at the April 2009 
examination, the residuals of the right 4th finger metacarpal 
fracture caused no limitation and no affect on his daily 
activities or occupation.  Thus, an additional evaluation is 
not warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  

In sum, the preponderance of the evidence is against an 
initial compensable rating for the Veteran's right 4th finger 
disability.  The manifestations exhibited by the Veteran as 
presented in the evidence submitted in support of his request 
are appropriately evaluated with the current rating.  In 
denying the claim, the Board has considered all the evidence 
during the period under review and finds no basis for 
assignment of staged ratings.  Fenderson, 12 Vet. App. at 119 
(1999).  As the preponderance of the evidence is against the 
claim for an initial compensable rating, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
49.

Peripheral neuropathy of the lower extremities

The Veteran asserts that his peripheral neuropathy of the 
lower extremities is worse than shown by the assigned staged 
ratings.  

Service connection for peripheral neuropathy of the lower 
extremities as secondary to the service-connected disability 
of diabetes mellitus was granted in a July 2004 rating 
decision based on a medical opinion at a November 2003 VA 
medical examination that stated there was a direct medical 
association.  For each lower extremity, the Veteran has been 
assigned a 10 percent rating from November 24, 2003, to April 
6, 2009, and a 20 percent rating from April 7, 2009.   

The Veteran's diabetic peripheral neuropathy of each lower 
extremity has been rated under DC 8699-8620.  The disability 
is rated by analogy under a diagnostic code for a closely 
related disability that affects the same anatomical functions 
and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 
4.27.  The RO determined that the diagnostic code most 
analogous to the Veteran's peripheral neuropathy of the lower 
extremities is DC 8620, which pertains to neuritis of the 
sciatic nerve.  38 C.F.R. § 4.124a, DC 8620.  The Board can 
find no other more appropriate code to use in rating these 
disabilities.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of 
use of one or more extremities from neurological lesions, 
rating is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides the rating 
criteria for paralysis of the sciatic nerve, and therefore 
neuritis and neuralgia of that nerve.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Disability ratings of 10 
percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked muscle 
atrophy.  DC 8620 refers to neuritis of the sciatic nerve, 
and DC 8720 refers to neuralgia of that nerve.

Neuritis of the peripheral nerves, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete, paralysis.  The maximum 
rating that may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

At a VA examination in November 2003, the Veteran related 
that he walked six to eight miles per day and his feet were 
painful, numb, and tingling.  He had to do visual walking at 
times.  He had a loss of sensation and two point 
discrimination.  The sensation loss was pinprick and touch 
mid foot and beyond.  He had no vibratory sensation in the 
toes.  Vibratory sensation at the ankles was fair.  The 
examiner diagnosed profound peripheral neuropathy and that, 
at times, the Veteran did do visual walking.  

A VA progress note in February 2004 at an annual diabetic 
foot screen noted there was no evidence of compromised skin 
integrity or tinea.  Sensation was intact to monofilament 
testing.  

A February 2005 VA EMG report noted that on examination the 
Veteran had full strength in his legs, decreased sensation in 
bilateral toes to mid ankle, and right ankle jerk absent.  
The interpretation of the EMG study was abnormal 
electrodiagnostic studies provided evidence for axonal loss 
affecting both motor and sensory nerves of the right lower 
extremity.  The examiner commented that the findings were 
consistent with a sensorimotor peripheral neuropathy.  The 
left lower extremity was not studied per the Veteran's 
request.  

In May 2005, the results of the EMG were reviewed and noted 
the report indicated sensory motor neuropathy in the lower 
extremities.  He was able to walk on his heels and toes 
without motor weakness.  His right ankle jerk was depressed.  

VA outpatient treatment records show that in April 2006 the 
Veteran complained of increased pain in his feet which made 
ambulation difficult.  In December 2006 when seen at a VA 
pain clinic the Veteran related that he occasionally 
experienced burning pain in his feet attributed to his 
diabetes.  His legs had no gross motor deficits and good 
active range of motion bilaterally.  At a January 2007 VA 
primary care visit, on examination, there were no findings of 
paresthesias or paralysis.  

The Veteran testified in May 2007 as to the symptoms related 
to his peripheral neuropathy of his lower extremities and the 
affect on his activities.  

At a VA examination in April 2009, the Veteran related that 
he had not had any paralysis.  He had good movement of his 
lower extremities and good muscle tone.  He did not have any 
history of muscle atrophy.  He complained of burning, 
numbness, tingling, and loss of sensation over his feet that 
interfered with his being able to walk very much.  

On examination in April 2009 his left knee jerk was 1+ and 
his right was 2+.  Ankle jerks were 1+ bilaterally.  He did 
have sensory loss with monofilament testing.  That involved 
all five toes and up to the midfoot bilaterally where he had 
decreased sensation.  In addition, proprioception was 
diminished in the feet.  Muscle tone and strength was 
relatively normal.  The diagnosis was peripheral neuropathy 
of the bilateral lower extremities.

The examiner commented that the only functional impairment 
from his diabetes at that time related to his peripheral 
neuropathy.  His physical activities were restricted as the 
result of his peripheral neuropathy in that he could not do 
very much walking.  He did not use assistive devices.  There 
was no effect on his occupation or daily activities.  There 
was no pain on motion and no limitation during flare-ups.  
The examiner opined that the Veteran's peripheral neuropathy 
would be considered moderate.  

Upon careful review of all the evidence of this case, the 
Board finds that entitlement to a rating in excess of 10 
percent from November 24, 2003, to April 6, 2009, and in 
excess of 20 percent from April 7, 2009, is not established.  

For the period prior to April 7, 2009, the evidence does not 
demonstrate that the Veteran's diabetic neuropathy of the 
right and left lower extremity approximates moderate 
incomplete paralysis such that a higher rating would be 
warranted under DC 8620.  The evidence demonstrates that the 
Veteran had decreased sensation from his toes to his mid 
ankle with full strength in his legs.  The Veteran had 
complaints of pain, numbness and tingling in his feet.  In 
November 2003 he related that he walked 6 to 8 miles a day.  
In May 2005 motor weakness was not shown.  In December 2006 
he occasionally experienced pain in his feet and his legs had 
no gross motor deficits.  In January 2007 paresthesias or 
paralysis was not shown.  Accordingly, the Board finds that 
the Veteran's peripheral neuropathy of the lower extremities 
does not more nearly approximate moderate incomplete 
paralysis of the lower extremities to warrant a 20 percent 
rating prior to April 7, 2009.  

For the period from April 7, 2009, the Veteran is in receipt 
of a 20 percent rating under DC 8520.  The evidence 
demonstrates that the Veteran did not have any paralysis or 
history of muscle atrophy.  His lower extremities had good 
movement and good muscle tone.  He had sensory loss involving 
all toes and up to the midfoot bilaterally.  His strength was 
relatively normal.  His peripheral neuropathy of the lower 
extremities limited his physical activities as his walking 
was limited.  There was no affect on his daily activities.  
In the examiner's opinion, the Veteran's peripheral 
neuropathy of the lower extremities was moderate.  
Accordingly, the Board finds that the Veteran's peripheral 
neuropathy of each lower extremity does not more nearly 
approximate moderately severe incomplete paralysis to warrant 
a 40 percent rating.  Thus, the Board concludes that these 
findings are more consistent with moderate disability 
warranting the current 20 percent rating assigned for each 
lower extremity under DC 8620.  

In sum, the preponderance of the evidence is against an 
initial increased rating for either of the staged ratings 
presently assigned for the peripheral neuropathy disability 
of each lower extremity and for additional staged ratings.  
The manifestations exhibited by the Veteran as presented in 
the evidence submitted in support of his request are 
appropriately evaluated with the current staged ratings.  
Fenderson, 12 Vet. App. at 119.  The preponderance of the 
evidence is against the assignment of an initial disability 
rating for peripheral neuropathy of each lower extremity in 
excess of 10 percent for the period from November 24, 2003, 
to April 6, 2009, and in excess of 20 percent from April 7, 
2009.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

Peripheral vascular disease of the lower extremities

The Veteran asserts that his peripheral vascular disease of 
the lower extremities is worse than shown by the assigned 
noncompensable rating.  For each lower extremity, he has been 
assigned a zero percent rating from November 24, 2003, under 
DC 7114.    

Service connection for peripheral vascular disease of the 
lower extremities as secondary to the service-connected 
disability of diabetes mellitus was granted in a July 2004 
rating decision based on a medical opinion at a November 2003 
medical examination that stated there was a direct medical 
association.   

Under DC 7114, which addresses arteriosclerosis obliterans, 
claudication on walking more than 100 yards, and; diminished 
peripheral pulses or ankle/brachial index of 0.9 or less 
warrants a 10 percent rating.  Claudication on walking 
between 25 and 100 yards on a level grade at 2 miles per 
hour, and; trophic changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7 or less 
warrant a 40 percent rating.  A 60 percent rating requires 
claudication on walking less than 25 yards on a level grade 
at 2 miles per hour, and; either persistent coldness of the 
extremity or ankle/brachial index of 0.5 or less.  A 100 
percent rating is warranted for ischemic limb pain at rest, 
and; either deep ischemic ulcers or ankle/brachial index of 
0.4 or less.  38 C.F.R. § 4.104, Diagnostic Code 7114. 

The notes associated with DC 7114 are: 

NOTE (1): The ankle/brachial index is the ratio of the 
systolic blood pressure at the ankle (determined by Doppler 
study) divided by the simultaneous brachial artery systolic 
blood pressure.  The normal index is 1.0 or greater.

NOTE (2): Evaluate residuals of aortic and large arterial 
bypass surgery or arterial graft as arteriosclerosis 
obliterans.

NOTE (3): These evaluations are for involvement of a single 
extremity.  If more than one extremity is affected, evaluate 
each extremity separately and combine (under § 4.25) using 
the bilateral factor (§ 4.26), if applicable.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

At a VA examination in November 2003, the Veteran had 
complaints of foot pain.  He related that he walked six to 
eight miles a day.  His peripheral pulses were 1+ in the 
right foot but the posterior tibial could not be palpated in 
the left foot and the dorsalis pedis in the left foot was 
trace.  The examiner diagnosed early peripheral vascular 
disease but no intermittent claudication.  

A VA progress note in February 2004 at an annual diabetic 
foot screen noted the pulses were bilaterally palpable at 
dorsalis pedis and posterior tibialis.

The Veteran testified in May 2007 as to the symptoms related 
to his peripheral vascular disease of his lower extremities 
and the affect on his activities.  

At a VA examination in April 2009, the Veteran related having 
calf claudication if he walked 60 to 70 yards.  After resting 
for five or ten minutes until it went away, he could then get 
up and walk again.  He had not had any surgical procedures 
regarding the vascular supply to his legs.  He had not had 
any amputations or ulcerations.  

On examination, his femoral arteries were 1+ bilaterally.  
The right popliteal was trace and the left popliteal was 2+.  
The posterior tibial and dorsalis pedis pulses in the left 
foot were each 2+ and in the right foot 1+.  There was 
decreased hair loss over the legs.  There was no swelling and 
the legs and feet were warm to touch.  His skin and feet were 
not remarkable.  The diagnosis was peripheral vascular 
disease of the bilateral lower extremities.  The examiner 
noted that the Veteran's extremities had no atrophic changes.  
There were no dystrophic nails.

The findings of a lower extremity arterial examination in May 
2009 were an ankle/brachial index of 1.16 for the right lower 
extremity and 1.18 for the left lower extremity.  Digit 
pressure of each lower extremity was 110.  The examiner 
reported the ankle/brachial indexes and digit pressures were 
within normal limits bilaterally.  


Upon careful review of the evidence, the Board finds that at 
no time has the Veteran been entitled to a 20 percent rating, 
the lowest compensable evaluation available under DC 7114, 
for either lower extremity.  A 20 percent rating requires 
claudication on walking more than 100 yards and diminished 
peripheral pulses or ankle/brachial index of 0.9 or less.  A 
40 percent rating requires claudication on walking between 25 
and 100 yards on a level grade at 2 miles per hour, and; 
trophic changes (thin skin, absence of hair, dystrophic 
nails) or ankle/brachial index of 0.7.   

Although on examination in November 2003, the peripheral 
pulses of the left foot could be considered diminished, on 
examination in February 2004 the examiner noted the pulses 
were bilaterally palpable at dorsalis pedis and posterior 
tibialis.  In addition, claudication of walking more than 100 
years was not shown.  On examination in April 2009, the 
Veteran related having calf claudication after walking 60 to 
70 yards which went away after resting for five or ten 
minutes and he would be able to walk more.  Although 
decreased hair loss was shown, absence of hair was not noted 
and the examiner noted that the Veteran's extremities had no 
atrophic changes.  In addition, an ankle/brachial index in 
May 2009 was greater than 0.9 and interpreted as within 
normal limits for each lower extremity.  Accordingly, the 
Board finds that an initial compensable rating is not 
warranted for either lower extremity during the period on 
appeal.  

In sum, the preponderance of the evidence is against an 
initial compensable rating for the Veteran's peripheral 
vascular disease of the lower extremities.  Based on the 
foregoing medical evidence, the Board finds the preponderance 
of the credible evidence demonstrates that since November 24, 
2003, the Veteran's peripheral vascular disease of each lower 
extremity has consistently warranted no more than a 
noncompensable rating.  Staged ratings are not indicated in 
this case.  Fenderson, 12 Vet. App. at 119.  As the 
preponderance of the evidence is against the claim for an 
increased initial rating, the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.  


Extraschedular consideration

Although the Veteran has not specifically claimed that the 
service-connected conditions discussed herein have affected 
his ability to work, he has reported that he is no longer 
working.  As such, the Board must adjudicate the issue of 
whether referral for an extraschedular rating is warranted.  
See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
diabetes mellitus, 4th metacarpal fracture, or the bilateral 
peripheral neuropathies or peripheral vascular disease.  The 
competent medical evidence of record shows the relative 
manifestations and the effects of the Veteran's disabilities 
have been fully considered and are contemplated in the rating 
schedule; hence, referral for an extraschedular rating is 
unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II is denied.

Entitlement to an initial compensable rating for status post 
right 4th metacarpal fracture is denied.  

Entitlement to an initial rating for peripheral neuropathy of 
the right lower extremity in excess of 10 percent for the 
period from November 24, 2003, to April 6, 2009, and in 
excess of 20 percent from April 7, 2009, is denied.

Entitlement to an initial rating for peripheral neuropathy of 
the left lower extremity in excess of 10 percent for the 
period from November 24, 2003, to April 6, 2009, and in 
excess of 20 percent from April 7, 2009, is denied.

Entitlement to an initial compensable rating for peripheral 
vascular disease of the right lower extremity is denied.

Entitlement to an initial rating for peripheral vascular 
disease of the left lower extremity is denied. 


REMAND

The Veteran seeks service connection for a right knee 
disability and asserts that a pre-service knee disability was 
aggravated during service.  He also seeks service connection 
for a low back disability claimed to have been incurred in 
service.  

The Veteran wrote in October 2003 that he injured his right 
knee in an automobile accident in 1964 and had surgery in 
1964 and 1965.  He described an incident that occurred 
approximately 3-4 weeks after starting boot camp when a drill 
instructor forced him to bend his knee behind his back.  At 
that time he got sharp pains in his knee and felt a pop.  Two 
days later he was sent to sick bay.  The Veteran claims that 
since that incident he has no feeling in his right knee and 
was not able to bend it completely.  He claims that he 
continues to have problems with his right knee.  

At the Veteran's enlistment examination in February 1966, he 
reported having had an operation on his right knee because of 
an accident.  The physician noted there was a letter from the 
Veteran's private medical doctor.  The examining physician 
commented that the Veteran had an automobile injury in 1964 
and had surgery to repair a torn collateral ligament of the 
right knee; he was "fully recovered."  On examination, the 
clinical evaluation was abnormal for lower extremities and it 
was noted that the right knee was stable.  No specific defect 
was noted.  

Service treatment records show that in July 1966 the Veteran 
was having trouble with recruit training and had a sore right 
knee.  At an orthopedic consultation, the physician commented 
that x-rays revealed irregularity of lateral femoral condyle 
but he felt the x-rays were normal.  The impression was 
ligamentous instability of the right knee that existed prior 
to entrance.  The Veteran sought treatment for his right knee 
several times thereafter for pain and his right knee giving 
way.  He received medication and treatment.  At his 
separation examination in October 1969 the clinical 
evaluation was normal for his right lower extremity.  

Private medical records from 1996 to August 2002 show 
complaints of right knee pain and instability.  A private x-
ray in December 1998 showed spurring was present generally in 
the Veteran's right knee.  VA outpatient treatment records 
show that in December 2003 the Veteran suffered a laceration 
to his pretibial right leg during a motor vehicle accident.  

The evidence shows that the Veteran reported pre-service 
surgery on the right knee and subsequent in-service injury to 
the same knee.  There is no medical opinion of record as to 
whether any current right knee disability actually began in 
or was aggravated by service.

For purposes of service connection pursuant to 38 U.S.C.A. §  
1131, every veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1132.  To 
rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence (1) that the disease or 
injury existed prior to service, and (2) that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA meets both of these 
burdens. See VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004). 
 
The Board finds that an examination is warranted in order to 
clarify the etiology of the Veteran's right knee condition 
and to determine whether it existed prior to service and if 
so, whether it increased in severity during or because of his 
military service beyond the natural progression of the 
condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. § 3.159(c)(4).  

With regard to a claim for a low back disability, service 
treatment records show in October 1968 the Veteran sought 
treatment for complaints of severe pain in the lumbosacral 
back.  He had trouble bending and sitting.  He was prescribed 
medication, the use of a heat lamp, and whirlpool treatment.  
When in August 1969, the Veteran sought treatment for back 
pains in his lower back, the examiner noted that in October 
1968 the Veteran had hurt his back and was treated with good 
results.  On examination his back was mildly tender over both 
sacroiliac joints.  His x-rays were within normal limits.  A 
bed board and medication were prescribed and the Veteran was 
placed on five days of light duty after which he was returned 
to full duty.  At his separation examination in October 1969, 
his spine was clinically evaluated as normal.  

Post service, private x-rays of the lumbar spine in November 
1996 show that the Veteran had mild to moderate degenerative 
disk disease at L4-5 and L5-S1.  Private medical records show 
the Veteran had surgery for a herniated nucleus pulposus in 
July 2001.  VA treatment records show treatment for chronic 
low back pain and a medical history of degenerative disc 
disease and degenerative joint disease.  The Veteran was seen 
in December 2003 approximately a week after having been in a 
motor vehicle accident in which he hit his right leg.  He 
related that x-rays at that time of his lumbar spine were 
negative.  A VA EMG study in February 2005 noted the 
Veteran's symptoms which included pain in his lower back 
radiating down both legs, the right worse than the left.  The 
comments noted that the findings did not explain the 
Veteran's back pain or radiating symptoms. 

When seen in September 2006 at a VA pain management clinic 
for chronic pain to include low back pain from DDD of the 
lumbar spine, the Veteran reported he began having back 
problems while in service which progressively got worse.  The 
Veteran testified in May 2007 that he first injured his back 
in boot camp and sought treatment quite a few times in 
service.  After service, he sought treatment for a low back 
condition within six or seven months but was unable to 
remember the doctor's name.  More recently, he had been 
treated by VA medical providers and took medication for 
chronic low back pain.  The Veteran was treated for back pain 
in service and after service and his statements and testimony 
indicate that his low back disability may be related to 
service.  The absence of a medical opinion addressing this 
issue requires an examination.  McLendon, 20 Vet. App. at 79; 
38 C.F.R. § 3.159(c)(4).    

With regard to the issue of an initial disability rating in 
excess of 10 percent for coronary artery disease, the Board 
had remanded this issue in January 2008 for an examination to 
determine the severity of the Veteran's coronary artery 
disease.  The examiner was to provide a detailed description 
of the pathology associated with the Veteran's service-
connected coronary artery disease.  In an April 2009 
examination report, the examiner provided a measurement of 
metabolic equivalents (METS) and noted that the Veteran only 
reported having occasional dizziness and rarely had chest 
pain.   

For evaluation of coronary artery disease, the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required.  As in this case, when a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, 
Note (2).  Although the examiner provided an estimation of 
METs, the estimate was not supported by specific examples, 
nor was it clear that the METs level related to the level of 
activity that results in dyspnea, fatigue, angina, dizziness, 
or syncope.  In addition, the examiner stated that there was 
no history of left ventricular hypertrophy.  However, the 
examiner did not state whether there is current evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray; or evidence of left ventricular 
dysfunction with an ejection fraction of less than 
51 percent.  

As the examiner's report of an April 2009 examination did not 
completely address the effect of the Veteran's coronary 
artery disease as instructed in the remand, the issue must be 
remanded for an additional medical opinion.  Compliance by 
the Board or the RO with remand instructions is neither 
optional nor discretionary.  Stegall, 11 Vet. App. at 268.

With regard to an initial rating for status post AION of the 
right eye in excess of 10 percent prior to September 27, 
2005, and in excess of 30 percent from September 27, 2005, 
further development is needed.  The Veteran filed a claim for 
benefits for diabetes mellitus in July 2003.  A July 2004 
rating decision granted service connection for the Veteran's 
right eye disability based on a medical opinion at a November 
2003 VA examination that AION of the right eye was at least 
as likely as not related to the Veteran's diabetes mellitus.  
A noncompensable evaluation was initially assigned; however, 
a January 2006 rating decision assigned a 10 percent rating 
effective September 5, 2002, and a 30 percent rating 
effective on September 27, 2005, under DC 6080.  The Board 
notes that the schedule for rating disabilities of the eye 
was amended effective December 10, 2008.  As these amendments 
apply to all applications for benefits received by VA on or 
after December 10, 2008, and the Veteran's claim was received 
prior to that date, the amendments do not apply in this case.  

At a VA examination in November 2003 the diagnosis was status 
post AION of the right eye with residual decreased visual 
acuity and decreased visual field.  Thus, the residuals of 
the service-connected status post AION of the right eye are 
both decreased visual acuity and visual field defect.  The 
prior rating schedule made no specific provision how to 
determine the evaluation when both visual acuity and visual 
field are impaired in one or both eyes.  However, VA's 
Adjudication Manual, M21-1, Part VI, directed that such cases 
be referred to the Director of the Compensation and Pension 
Service for evaluation of visual efficiency.  As it does not 
appear that this case has been referred to the Director of 
the Compensation and Pension Service, the Board finds that 
referral for consideration of this issue by the Director of 
the Compensation and Pension Service is appropriate. 

In addition, as the Veteran is seeking increased ratings for 
his service-connected disabilities he is seeking the highest 
rating possible.  The evidence of record shows that the 
Veteran meets the threshold criteria for entitlement to a 
TDIU under 38 C.F.R. § 4.16.  A combined disability 
evaluation of 70 percent is in effect.  38 C.F.R. § 4.25.  At 
a May 2007 hearing the Veteran testified that he was not 
employed and was drawing Social Security benefits.  He was 
totally disabled as found by the State of California but that 
he had not yet submitted a claim for a TDIU.  His 
representative noted that the Veteran met the criteria.  As 
previously discussed, the SSA advised that after exhaustive 
and comprehensive searches, they were not able to locate 
medical records and further efforts would be futile.  In 
February 2009 the Veteran stated that he was always in pain 
for both service-connected and nonservice-connected 
conditions, described his symptoms and the amount of pain 
medication he was prescribed and concluded that was why he 
thought he deserved 100 percent on his VA appeal.  
Accordingly, an informal claim for a TDIU has been satisfied 
and consideration must be given to whether the Veteran is 
entitled to a TDIU rating.  The question is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
Further action by the RO is necessary with respect to the 
issue of entitlement to a TDIU.  The proper method of 
returning the case to the RO for any required further action 
would be by remand rather than referral.  See Rice, 22 Vet. 
App. at 447; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide 
copies of private medical treatment 
records for a right knee disability prior 
to 1996 and copies of private medical 
treatment records for a low back 
disability prior to his low back surgery 
in July 2001; or, if he wishes VA to 
secure the records, to provide identifying 
information and authorization for VA to 
secure the records.  Allow an appropriate 
time for a response.

2.  After the above is completed, schedule 
the Veteran for a VA orthopedic 
examination to determine the nature and 
etiology of the claimed right knee 
disability.  The claims folder must be 
made available to the examiner for review.  
The examiner should conduct a thorough 
examination of the right knee and provide 
a diagnosis for any pathology found.  
Based on the examination and review of the 
record, the examiner must answer the 
following questions:

Does the Veteran have a current right knee 
disorder and, if so:

(i) does the evidence of record clearly 
and unmistakably show that the Veteran had 
a right knee disorder that existed prior 
to his military service?

(ii) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?

(iii) if the answer is no, is it at least 
as likely as not that the right knee 
disorder had its onset in service?

The examiner is requested to provide a 
rationale for any opinion provided. 

3.  After the above request for treatment 
records is completed, schedule the Veteran 
for a VA orthopedic examination to 
determine the nature and etiology of the 
claimed low back disability.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
conduct a thorough examination of the and 
provide a diagnosis for any pathology 
found.  Based on the examination and 
review of the record, the examiner should 
provide an opinion as to whether is it at 
least as likely as not (50 percent or 
greater probability) that any current 
diagnosed low back disability was incurred 
in service.  The examiner should 
specifically acknowledge and comment on 
the Veteran's report of a continuity of 
low back symptoms since service.  

The examiner is requested to provide a 
rationale for any opinion provided

4.  Arrange for the VA physician who 
provided a VA examination of the Veteran 
for coronary artery disease in April 2009 
to review the claims file.  The 
determination as to whether an additional 
examination is needed is left to the 
physician's discretion.  If that physician 
is no longer available, please forward 
this request for a supplemental opinion to 
another doctor specializing in cardiac 
disorders.  The examiner must provide a 
measurement of metabolic equivalents 
(METs), that result in dyspnea, fatigue, 
angina, dizziness, or syncope.  If 
estimated, the estimation should be 
supported by specific examples.  The 
examiner should state whether there is 
evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or X-ray; evidence of an 
episode of acute congestive heart failure 
in the past year; or evidence of left 
ventricular dysfunction with an ejection 
fraction of less than 51 percent.  A 
rationale for all opinions must be set 
forth in the report.    

5.  Refer the claims folder for evaluation 
of visual efficiency for service-connected 
status post AION of the right eye with 
residual decreased visual acuity and 
decreased visual field to the Director of 
the Compensation and Pension Service.  The 
Veteran has disagreed with the assigned 
initial ratings of 10 percent effective 
from September 5, 2002, to September 26, 
2005, and 30 percent effective on 
September 27, 2005.  


6.  Schedule the Veteran for an 
appropriate VA examination to determine 
whether he is unemployable solely due to 
his service-connected disabilities; that 
is, the diabetes mellitus and disabilities 
related to diabetes which combined are 
rated as 70 percent disabling and the 
right 4th finger disability rated as 0 
percent disabling.  The claims folder must 
be made available to the examiner for 
review.  Based on the examination and 
review of the record, the examiner should 
specifically address whether it is at 
least as likely as not (50 percent or more 
probability) that the Veteran's service-
connected disabilities, without regard to 
his age or the effects of any non- 
service-connected disabilities, are severe 
enough to preclude him from obtaining and 
maintaining any form of gainful employment 
consistent with his education and 
occupational experience. 

7.  Then, readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
to the Veteran and his representative.  
Allow the appropriate time for response. 
Then, return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


